DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DRIVER HAVING A CAPACITOR GROUP TO ASSIST DRIVING AN OUTPUT LINE AND ELECTRO-OPTICAL DEVICE THEREOF.

Claim Objections
Claim 9 is objected to because of the following informalities:  
. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimatani (U.S. Patent Pub. No. 2008/0062021; already of record in IDS) in view of Morita (U.S. Patent Pub. No. 2016/0133218; already of record in IDS).

Regarding claim 9, Shimatani discloses a display driver (133) comprising: 
a D/A converter circuit (134 and 135) configured to output a gradation voltage to an output line (i.e. lines for outputting VD1 and VD2) on a basis of display data (image data D), (fig. 4, [0057-0058]); 
an assist circuit (237) including a capacitor group (C1-C4), (fig. 4, [0054]);
an amplifier circuit (137) configured to drive an electro-optical panel (10), (figs. 3-4, [0010 and 0048]); and 
an assist circuit (237) for the amplifier circuit (137), wherein 

the D/A converter circuit (134 and 135) outputs a first gradation voltage to the first gradation output line (VD1) on a basis of upper bit data (bit2 to bit9) of the display data (D), and outputs a second gradation voltage to the second gradation output line (VD2) on a basis of the upper bit data (bit2 to bit9), (fig. 4, [0008-0009]),
the amplifier circuit (137) outputs a drive voltage (VS) corresponding to a gradation voltage between the first gradation voltage (VD1) and the second gradation voltage (VD2) on a basis of lower bit data (bit0 and bit1) of the display data (D), (fig. 4, [0009-0010]), and 
the assist circuit (237) for the amplifier circuit (137) is coupled to one of the first gradation output line (VD1) and the second gradation output line (VD2), (fig. 4). 

However, Shimatani does not mention an assist circuit including a drive circuit.
In a similar field of endeavor, Morita teaches 
an assist circuit (85) including a capacitor group (82) and a drive circuit (84) configured to output a drive signal group to a first end (NDS1-NDS10) of the capacitor group (82) on a basis of the display data (GD1-GD10), the assist circuit (85) being coupled to the output line (NAMI) and configured to perform assist driving (i.e. auxiliary voltage setting circuit 85 for setting the voltage AMI close to the data voltage) of the output line; and 
the assist circuit (85) for the amplifier circuit (80), after the assist circuit sets the first gradation output line (i.e. VD1 of Shimatani) and the second gradation output line (Morita: fig. 3, [0078-0084 and 0098-0099] and Shimatani: fig. 4, [0057]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Shimatani, by specifically providing the auxiliary voltage setting circuit, as taught by Morita, for the purpose of shorten settling time of output of an amplifier circuit in voltage driving [0008].

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed.

Reasons for Allowance
Claim 1. Morita discloses a display driver comprising: 
a D/A converter circuit (70) configured to output a gradation voltage to an output line (NAMI) on a basis of display data; 
an assist circuit (85) including a capacitor group (82) and a drive circuit (84)  configured to output a drive signal group to a first end of the capacitor group on a basis of the display data (GD1-GD10), the assist circuit being coupled to the output line (NAMI) and configured to perform assist driving of the output line; and 
an amplifier circuit (80) configured to drive an electro-optical panel (200); 
wherein the assist circuit includes 
(figs. 1 and 3, [0078-0095]). 
However, none of the prior art of record teaches the limitation “an initialization switch including a first end coupled to the second end of the capacitor group and a second end to which an initialization voltage is input, and in an initialization period, the output switch and the initialization switch are ON.”

Claims 2-8 and 10-12 are allowed as being dependent upon allowable claim 1.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morita (U.S. Patent Pub. No. 2016/0133219) discloses a driver and electronic device.

Ko et al (U.S. Patent Pub. No. 2008/0297390) discloses a digital-to-analog converter and method thereof.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691